Title: To Alexander Hamilton from Joseph Hardy, 6 May 1791
From: Hardy, Joseph
To: Hamilton, Alexander


Treasury Department, Comptroller’s Office, May 6, 1791. “On examining the Accounts of John Halsted, Collector of the Customs, for the District of Perth Amboy, from 1st. October to 31st. December 1790, it appears, that he has collected duties on American coasting Vessels, under 20 Tons burthen, at the rate of 6 Cents per Ton, per annum, to the amount of 29 Ds. 04 Cts. with which he has credited the United States. As the Collection of those duties, seems to have been made, contrary to the intent of your circular Letter to the Collectors of the 30th. November 1789; I conceive it to be my duty to communicate the circumstance for your consideration.”
